11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Sheryl Taylor,                                * From the 104th District Court
                                                of Taylor County,
                                                Trial Court No. 25,410-B.

Vs. No. 11-13-00207-CV                        * July 23, 2015

State of Texas and Texas                      * Memorandum Opinion by Wright, C.J.
Department of Criminal Justice,                 (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below.     Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Sheryl Taylor.